Title: To George Washington from Anthony Wayne, 12 January 1781
From: Wayne, Anthony
To: Washington, George


                        
                            My Dear General
                            Trent Town 12th Jany 1781
                        
                        I wrote you yesterday morning by Mr Craig, since which I was honored with yours of the 8th Instant, it
                            affords me great Consolation that the troops of the Other States have not yet attempted to follow the example of the
                            Pennsa Line.
                        When we offered the terms Inclosed you the 4th Instant we had in View the General Line of the Army, And Circumstances in Consideration would even Induce us to Commit the Honor of America, by any
                            unworthy, or unjust concessions to a body of Mutineers however formidable.
                        The Conditions now made & agreed to are the Joint Act of the Committee of Congress & the
                            Governor of Pennsa to whom the former Delegated their powers.
                        The mutineers as yet hold Command, but we have expectations of Reclaiming it (in appearance at least) either
                            this Evening or tomorrow morning, however I believe it will be the most advisable measure to Disolve the Line, &
                            Collect it anew, as well and expidiciously as possible.
                        The two Spies were executed yesterday. Pursuant to their Sentance, the Sergt
                            expressed great anxiety to see me before he died—I did not see him—but it was his last Injunction to Inform me that the
                            Intelligence he gave me the preceeding evening, was literally true.
                        I must therefore reiterate my Request that you would be well Guarded (& not commit yourself (so much
                            as you used to do) to the machinations of Assassins or the attempts of Partizans. I have the
                            honor to be with true Esteem your Excellency’s most Obet & very Huml. Sert
                        
                            Anty Wayne
                        
                        
                            I don’t mean by the Disolutions of the lines—their being totally Discharged the Service but—to get rid
                                of the Serjts & furlough such of the men as  it—& Canton the bones of Regiments—in Different parts of the State.
                        
                    